DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on 09 April 2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 2, “configured have” should apparently read --configured to have--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 3, “on or more” should apparently read --one or more--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sterilization compartment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited sanitization compartment.
Claims 5 and 6 are rejected by virtue of their dependence upon claim 4.
Claim 13 recites the limitation "the second user input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue’e (CN 208611137 U).
Regarding claim 1, Yue’e discloses a portable medical system for deploying a remote surgical theater (Fig. 1; [0006]), the portable medical system comprising: a portable medical container transitionable between a closed position and an open position ([0016]; closing and opening cover 16); a sanitization compartment 4 disposed within the portable medical container and transitionable between a closed position and an open position ([0019]; closing and opening cover plate 3); and a power supply 14 disposed within the portable medical container, the power supply configured to selectively supply electrical power to the sanitization compartment, wherein the power supply is configured to receive user input and, in response to the user input, transmit the electrical power to the sanitization compartment ([0019]; via switch 8).
Regarding claim 2, Yue’e discloses that the sanitization compartment is configured to transmit UV light in response to receiving the electrical power ([0019]; via UV lamp 2).
Regarding claim 3, Yue’e discloses that the sanitization compartment is configured to release a sanitization agent selected from the group consisting of ozone .

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Pub. No. 2014/0246603 A1; hereinafter known as “Wilson”).
Regarding claim 1, Wilson discloses a portable system capable of being using as a medical system for deploying a remote surgical theater (Abstract; Fig. 1), the portable system comprising: a portable container 10 transitionable between a closed position and an open position ([0067]; closing and opening compartments 15); a sanitization compartment 1 disposed within the portable container and transitionable between a closed position and an open position (Figs. 1A-1B; [0061]; removing and inserting); and a power supply 32 disposed within the portable container, the power supply configured to selectively supply electrical power to the sanitization compartment, wherein the power supply is configured to receive user input and, in response to the user input, transmit the electrical power to the sanitization compartment ([0061]; [0063]; [0074]).
Regarding claim 4, Wilson discloses that the sanitization compartment is removably disposed within the portable container ([0061]).
Regarding claims 5 and 6, Wilson discloses that the portable container further includes a removable compartment 1 selected from the group consisting of a fluid delivery compartment, an electrosurgical generator, a removable power supply, and an air recirculation system compartment ([0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam et al. (U.S. Pub. No. 2014/0316455 A1; hereinafter known as “Gnanashanmugam”), in view of Kim et al. (U.S. Pub. No. 2019/0142981 A1; hereinafter known as “Kim”).  Gnanashanmugam discloses a portable medical system for deploying a remote surgical theater (Abstract; Figs. 1-2), the portable system comprising: a portable container 10 transitionable between a closed position and an open position ([0039]); a sanitization compartment disposed within the portable container ([0045]); and a power supply disposed within the portable container, the power supply configured to selectively supply electrical power to the sanitization compartment, wherein the power supply is configured to receive user input and, in response to the user input, transmit the electrical power to the sanitization compartment ([0049]), as well as a shroud 12 24 configured to have an air connection hose coupled thereto to facilitate air circulation thereacross ([0041]).  Gnanashanmugam fails to expressly disclose that the sanitization compartment is transitionable between a closed position and an open position.  Kim discloses a similar sanitization compartment (Abstract; Fig. 1) that is transitionable between a closed position and an open position in order to provide access while preventing escape of UV light ([0093]-[0098]; [0112]), as well as a power supply configured to receive user input and transmit electrical power to the sanitization compartment in response thereto ([0109]-[0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gnanashanmugam with a transitionable sanitization compartment, as taught by Kim, in order to provide access while preventing escape of UV light.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanashanmugam and Kim as applied to claim 7 above, and further in view of Breegi (U.S. Pub. No. 2019/0380901 A1).
Regarding claim 8, the combination of Gnanashanmugam and Kim discloses the invention as claimed, see rejection supra, but fails to disclose a console configured to be in electrical communication with the power supply and a remote console.  Breegi discloses a similar portable medical system (Abstract) comprising a console 17 configured to be in electrical communication with the power supply and a remote console in order to provide remote monitoring and control ([0016]-[0017]; [0050]; [0082]; [0086]).  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 11, the combination of Gnanashanmugam, Kim, and Breegi discloses the invention as claimed, see rejection supra, and Breegi further discloses that the console is configured to establish wireless communication with a remote console ([0086]).
Regarding claim 12, the combination of Gnanashanmugam, Kim, and Breegi discloses the invention as claimed, see rejection supra, and Breegi further discloses when wireless communication is established between the console and the remote console, the console is configured to receive user input at the console, transmit the user input to the remote console, and in response to transmitting the user input, receive second user input at the remote console ([0017]; [0086]).
Regarding claim 13, the combination of Gnanashanmugam, Kim, and Breegi discloses the invention as claimed, see rejection supra, and Breegi further discloses when wireless communication is established between the console and the remote console, the console is further configured to display the second user input on a display of the console ([0017]; [0086]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yue’e as applied to claim 1 above, and further in view of Allen, IV et al. (U.S. Pub. No. 2013/0022495 A1; hereinafter known as “Allen”).  Yue’e discloses the invention as claimed, see rejection supra, but fails to disclose at least one medical device selected .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yue’e as applied to claim 1 above, and further in view of Breegi.  Yue’e discloses the invention as claimed, see rejection supra, and further discloses that the power supply is a battery, but fails to expressly disclose that the power supply is configured to receive electrical power from an external power source and store the electrical power in one or more batteries disposed in the power supply.  Breegi discloses a portable medical system (Abstract) comprising a power supply that is configured to receive electrical power from an external power source and store the electrical power in one or more batteries disposed in the power supply in order to provide a rechargeable battery ([0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yue’e with the power supply capability taught by Breegi in order to provide a rechargeable battery.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khajavi et al. (U.S. Pub. No. 2018/0280554 A1) teaches a medical system comprising a medical container and a sanitization compartment disposed therein.  Liao et al. (U.S. No. 10,076,582 B1) teaches a portable system comprising a sanitization compartment transitionable between closed and open positions.  Espinosa (U.S. Pub. No. 2018/0093814 A1) teaches a system comprising removable compartments disposed within a container transitionable between closed and open positions, wherein the compartments are transitionable between closed and open positions and may be for sanitization.  Taggart et al. (U.S. Pub. No. 2017/0304476 A1) teaches a portable medical system comprising a medical container and a sanitization compartment transitionable between closed and open positions.  Park et al. (U.S. Pub. No. 2006/0130492 A1) teaches a portable system comprising a container transitionable between closed and open positions, a sanitization compartment, and a heating/cooling compartment.  Park (U.S. No. 6,576,190) teaches a portable medical system comprising a container transitionable between closed and open positions, an ultraviolet light, and a shroud.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791